FILED
                            NOT FOR PUBLICATION                              OCT 8 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICHARD LAWRENCE ISGRIGG, III,                   No. 13-16850

               Plaintiff - Appellant,            D.C. No. 2:11-cv-02780-KJM-
                                                 CKD
  v.

J. LEBECK, Correctional Officer; et al.,         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Richard Lawrence Isgrigg, III, appeals pro se from

the district court’s judgment dismissing for failure to exhaust administrative

remedies his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious

medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sapp v. Kimbrell, 623 F.3d 813, 821 (9th Cir. 2010), and we affirm.

      The district court properly concluded that Isgrigg failed to exhaust his

administrative remedies and that his failure was not excused because Isgrigg did

not establish that administrative remedies were effectively unavailable to him. See

id. at 823 (describing limited circumstances under which administrative remedies

are deemed unavailable or exhaustion is excused, such as where prison officials

screened out inmate’s appeals for improper reasons); Nunez v. Duncan, 591 F.3d
1217, 1224, 1226 (9th Cir. 2010) (plaintiff bears burden of proving that

administrative remedies are unavailable, such as where prisoner took reasonable

and appropriate steps to exhaust, but was precluded from exhausting by the

warden’s mistake).

      Isgrigg’s motion for access to the prison law library, filed on August 26,

2014, and accompanying requests for appointment of counsel and for the

placement of a paralegal or an attorney at the facility law library, are denied.

      AFFIRMED.




                                           2                                       13-16850